Citation Nr: 9916697	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-51 295
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel

INTRODUCTION

The veteran had active military service (active duty for 
training during which she incurred a service-connected low 
back disability) from July 1992 to November 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 RO decision which denied the 
veteran's claim for an increase in a 20 percent rating for a 
low back disorder.  By a June 1997 hearing officer's 
decision, the veteran's rating for a low back disorder was 
increased from 20 to 40 percent; and she continues to appeal 
for a higher rating. 


FINDING OF FACT

The veteran's low back disorder is manifested by symptoms 
which do not exceed that of severe intervertebral disc 
syndrome, severe lumbosacral strain, or severe limitation of 
motion of the lumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low 
back disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Codes 5292, 5293, 5295 (1998). 







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active duty for training in the Army from 
July 1992 to November 1992.  Prior to and subsequent to such 
service, she served in the Army National Guard.

A review of the veteran's service medical records shows that 
in September 1992 she presented for treatment complaining 
that she had back pain for about one month.  Following an 
examination, the assessments were bilateral trap myalgia and 
left sacroiliac arthralgia.

A March 1993 consultation examination report shows that the 
veteran reported that she had low back pain since late 
October 1992, when she got injured during basic training.  As 
for current complaints, she said, she had sharp low back pain 
and leg pain (with greater pain of the left leg as compared 
to the right leg).  She said her left leg pain went down the 
back of the leg to the heel.  She said she had no numbness or 
weakness.  She said she was taking medication on an 
intermittent basis.  On examination, it was noted that she 
was in mild distress.  She had full range of motion of the 
spine with point tenderness to palpation over the sacroiliac 
joint and the midline of the upper sacrum.  She had negative 
straight leg raising.  Deep tendon reflexes were 3+.  It was 
noted that X-rays were within normal limits.  See February 
1993 X-ray report.  The assessment was chronic low back pain. 

Subsequently dated medical records from 1993 show that the 
veteran presented for treatment of low back complaints, 
including pain, intermittent numbness, and tingling of the 
entire left leg.  The assessments included chronic low back 
pain with no evidence of a herniated nucleus pulposus.

The veteran apparently underwent a Medical Evaluation Board 
(MEB) sometime in 1993.  During the examination, she denied 
sustaining an acute back injury; rather, she said, she noted 
progressive low back pain with occasional radiation of pain 
into both lower extremities with exertional activity.  It was 
noted that she was in the National Guard and had been unable 
to perform any of her required duties.  As for current 
complaints, she said, she had severe low back pain, which was 
localized to a band-like area across the lumbosacral 
junction.  She complained of intermittent or sporadic back 
pain that traveled down into both legs.  She denied having 
any significant bowel or bladder dysfunction.  It was noted 
that she had been through considerable physical therapy and 
duty restrictions and that such had not been helpful.  It was 
also noted that she had recently undergone two epidural 
steroid injections which provided minimal relief.  In October 
1993, she reportedly underwent a bone scan which was 
negative.  On examination, she could hyperextend her 
lumbosacral spine, but such caused pain.  Rotation to the 
right and left sides was normal.  Palpation of the spinous 
processes in the midline was normal; however, extreme 
tenderness was exhibited about the paraspinal area.  There 
was no evidence of spasm; and there was extreme tenderness in 
both sacroiliac joints; and there was no significant notch 
tenderness.  On sitting and supine straight leg testing, she 
had back pain with no radicular symptoms.  The motor 
examination of all major motor groups in the lower 
extremities was normal.  Deep tendon reflexes were 2+ and 
symmetrical.  There was no evidence of any focal localizing 
neurogenic signs or findings.  It was pointed out that the 
veteran had been unable to perform her duties as a soldier or 
those required of her MOS, since basic training.  It was also 
pointed out that she had exhausted nonoperative treatment and 
was not a surgical candidate.  The diagnoses were mechanical 
low back pain and degenerative disc disease at L5-S1.  It was 
noted that the veteran did not meet retention standards.

A February 1994 consultation request shows that the veteran 
complained of a history of low back pain with no radiation 
symptoms.  The provisional diagnosis was low back pain.  On 
consultation examination in April 1994, she reported that her 
back pain had progressively worsened.  On physical 
examination, she had exquisite tenderness through the low 
back.  The assessment was myofascial syndrome of the back, 
possibly secondary to sacroiliac inflammation.  

A May 1994 consultation examination report shows that the 
veteran complained of low back pain with radicular symptoms 
into both legs.  It was noted that she had taken epidural 
steroids to treat her pain.  The impressions were mechanical 
low back pain and possibly early degenerative lumbar disc 
disease. 

A June 1994 private MRI report of the lumbosacral spine 
reflects the conclusion that the veteran had posterior 
central L5-S1 disc herniation with associated degenerative 
dehydration and narrowing. 

In August 1994, the veteran filed a claim for service 
connection for a low back disorder.  

By a December 1994 RO decision, service connection for a low 
back disorder was granted and a 20 percent rating was 
assigned for such.  

The veteran was examined for VA compensation purposes in 
August 1996.  She reported that a 1994 MRI study of her back 
revealed a herniation at L5-S1.  As for current complaints, 
she said, she had constant low back pain with occasional 
radiation to both lower extremities (laterally down to her 
little toes) with tingling.  She denied having any muscular 
weakness in her legs.  She said that her back pain was worse 
with swimming, running, exercise, cold weather, and prolonged 
walking and standing.  On objective examination, she had 
normal curvature of the spine; she had moderately to severe 
tenderness of the musculature.  Her range of motion was 
mildly decreased on forward flexion to 70 degrees; backward 
extension was 10 degrees; and flexion and rotation to the 
sides was 20 degrees.  Straight leg raising was negative on 
the right side and positive at 60 degrees on the left side.  
A neurological examination of the lower extremities showed 
normal decreased sensation on the left side anteriorly, and 
normal muscular strength and normal deep tendon reflexes.  
The diagnoses included a herniated disc at L5-S1. 

At a March 1997 RO hearing, the veteran testified that she 
injured her back during basic training and was repeatedly 
told by doctors (during Army and Army National Guard service) 
that nothing could be done for her condition.  Over the past 
few years, she said, her back problems had increased.  She 
said she was currently employed as a dealer in a casino, 
which required constant standing.  She said she worked 8 hour 
days and had a break every hour.  Although card dealing did 
not seem like a physically demanding job, she said, it caused 
her a lot of back problems.  A few days prior to the hearing, 
she said, her back became totally inflamed while she was at 
work so she left early and went home.  She said she later 
sought VA treatment because she could not handle the back 
pain.  At the VA, she said, she was given medication but it 
did not work.  In general, she related, she did not take 
medication for her back but just tried to live with the pain.  
She said her back pain was localized to a band-like area 
across her low back, hips, and legs.  She also said she had 
radiation of pain and daily muscle spasms in her legs and 
back.  She said she had applied for VA vocational 
rehabilitation.  

A VA compensation examination report, dated in April 1997, 
shows that the veteran reported that she was employed as a 
dealer in a casino.  She said she had severe low back pain 
with radiation down into the legs and feet, on a daily basis.  
She said she occasionally had weakness in both of her legs.  
She said activities, including sitting, standing, bending, 
and even trying to do housework, increased her low back pain.  
At the present time, she said, she was not on pain medication 
because she did not want to become addicted.  On examination, 
she walked with a normal but slow gait.  She could not walk 
on her heels or toes as such increased her low back pain.  
There was some tenderness on palpation of both the sacroiliac 
and sciatic notch regions.  Active range of motion of the 
lumbosacral spine (as measured by the Orthoranger II) 
revealed 28 degrees of flexion, a 20 degree tilt to the right 
and left sides, and only 9 degrees of extension.  The 
reflexes of the lower extremities were within normal limits.  
There was hypesthesia of the right lateral calf.  Straight 
leg raising was positive bilaterally at 21 degrees from the 
supine position.  X-rays were not taken; however, the veteran 
reported that previously taken MRI studies revealed a 
herniated disc.  The diagnoses included sciatica due to a 
herniated disc, which was moderately severe in nature.  It 
was concluded that the veteran was unable to perform any 
labor activities and was in considerable pain (by history) 
while standing and sitting, and was only comfortable while 
lying down.  It was noted that she should be seen by a 
neurosurgeon in the near future to determine whether or not 
low back surgery may be indicated.

By a June 1997 RO decision, the veteran's 20 percent rating 
for a low back disorder was increased to 40 percent. 

The veteran underwent a VA compensation examination in June 
1997, and such was performed by Dr. Beverly Greenspan.  
During the examination, the veteran reported she had constant 
low back pain which radiated into both of the lower 
extremities, with periodic exacerbations such that she could 
hardly walk.  She said such exacerbations occurred perhaps 
two times per month and required three or four days of 
bedrest.  She also said that during periods of exacerbations 
she would not necessarily stay home in bed; rather, she would 
go to work (as a dealer in a casino).  She related that 
immediately after her shift was over, she would go to bed 
until it was time for her to get up and go to work the next 
day.  She said she had to leave work early about twice a week 
because of back pain.  She said she did not have loss of 
bowel or bladder control.  She said that her back pain 
increased with coughing or sneezing.  She said she felt 
diffuse numbness and a prickly sensation over her lower 
extremities.  She said that she had a constant burning 
sensation of her left lateral calf.  She said that walking 
was very exhausting for her, but that she could not describe 
actual focal weakness.  The pain was better when she was 
standing up and worse when she sat down.  She said her back 
condition had been treated with physical therapy but that 
such was not helpful.  (Apparently, she was not instructed in 
how to do specific exercises but was treated with heat and 
ultrasound.)  She said she did not usually take any 
medication for her back.  

On objective examination, it was noted that she was sometimes 
tearful or made a grimace, due to pain, while attempting to 
perform requested maneuvers.  It was noted that there was 
very poor effort on the motor examination and that it was 
really difficult to assess the strength in the lower 
extremities in any meaningful way; such was particularly true 
with respect to the left lower extremity where even very 
small passive movements seemed to cause severe pain; as for 
the right lower extremity, there was also poor effort due to 
described pain.  A sensory examination showed diffuse 
dysthesia of the left lower extremity (which was not in a 
specific nerve or root territory) in response to touch and 
pinprick; as for the right lower extremity, sensation was 
more normal to touch and pinprick.  Vibration was mildly 
decreased in the toes, bilaterally.  Position sense was 
intact in the toes, bilaterally.  Coordination testing, 
including heel-to-shin movements, was done adequately, 
although she could not really tolerate lifting her heel all 
the way back up to her knee because of back pain.  Straight 
leg raising produced a band of pain across her low back area 
if either leg was elevated (at or about 20 degrees on the 
right side or even a little less on the left side).  The gait 
was antalgic.  She avoided weight bearing on her left lower 
extremity and was limping.  It was concluded that given the 
veteran's difficulty (including pain and emotional distress) 
in doing the examination, it was advisable to order another 
MRI scan.  (It was noted the claims file did not include the 
MRI scan that she described during the examination.  It was 
also noted that the history the veteran reported was very 
strange and that it was difficult for the examiner to make 
sense of her account of her last MRI.)  The diagnosis was 
chronic low back pain with questionable left lumbar 
radiculopathy.

A June 1997 MRI report of the lumbosacral spine reflects that 
the veteran reported a 5 year history of low back with 
radiation, with the left side being worse than the right 
side.  She also reported that a previous MRI had shown a 
herniated disc at L5-S1 which was inoperative.  Following the 
MRI, the clinical impression was a minimal central 
disc/osteophyte bulge at L5-S1 without evidence of lateral 
recess or neural foraminal encroachment.  The diminished 
signal intensity on long TR images was noted as compatible 
with desiccation; and no other abnormalities were seen. 

In an August 1997 addendum to her June 1997 examination 
report, Dr. Beverly Greenspan noted that she had reviewed the 
veteran's June 1997 MRI results of the lumbosacral spine.  
Dr. Greenspan concluded that the MRI results did not really 
explain the veteran's low back pain and was not really 
evidence of a herniated disc at L5-S1 as there was no 
significant protrusion but only a minimal bulge.  It was 
noted that the veteran apparently had degenerative changes in 
her discs, as the MRI report referred to desiccation which 
was possibly a little more than one would usually see in an 
individual who was 24 years old. 

VA records dated in August 1997 show that the veteran was 
receiving physical therapy for her back disorder.  
Specifically, the veteran was provided instruction in lumbar 
stretching and strengthening. 

II.  Legal Analysis

The veteran's claim for an increased rating for a low back 
disorder is well grounded, meaning plausible.  The file shows 
that the RO has properly developed the evidence; and no 
further assistance to the veteran is required to comply with 
the duty to assist.  38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, 
it is the more recent evidence which is generally the most 
relevant to an increased rating claim, as the present level 
of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran's service-connected low back disorder is 
currently rated 40 percent disabling.  An evaluation of 40 
percent is the maximum rating provided by 38 C.F.R. § 4.71a, 
Code 5292 for limitation of motion of the lumbar spine, and 
is assigned when severe in degree; and 40 percent is also the 
maximum rating provided by 38 C.F.R. § 4.71a, Code 5295 for 
lumbosacral strain, and is assigned when severe in degree.  
Given the nature of the veteran's low back disorder, 
consideration has been given to a higher rating under 
38 C.F.R. § 4.71a, Code 5293, which pertains to 
intervertebral disc syndrome.

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief, warrants a 60 percent evaluation.  Severe 
intervertebral disc syndrome, with recurring attacks and with 
intermittent relief, is rated 40 percent.  38 C.F.R. § 4.71a, 
Code 5293. 

A review of the claims file shows that the veteran developed 
low back problems during active service in the early 1990s.  
More recent medical evidence shows that when she was examined 
for VA compensation purposes in August 1996, range of motion 
studies of the lumbosacral spine revealed only slight 
limitation of motion.  Forward flexion was 70 degrees; 
backward extension was 10 degrees; and flexion and rotation 
was 20 degrees.  She had a normal curvature of the spine, 
moderate to severe tenderness of the back musculature, normal 
muscular strength, and decreased sensation on the left side.  
The diagnoses included a herniated disc at L5-S1.  

The veteran testified, at a March 1997 RO hearing, that her 
back problems had increased.  She said her symptoms included 
back pain with radiation and muscle spasms.  She related that 
she was employed as a dealer in a casino, and that she was 
required to stand continuously.  She said that she left work 
early, when she experienced back problems.   

The veteran was examined by the VA in April 1997.  She 
complained of daily severe low back pain with radiation into 
the legs and feet; and she said that routine activities, such 
as housework, increased her back pain.  She said she had 
occasional weakness of the legs.  She related she was not 
taking pain medication as she feared becoming addicted to 
such.  On range of motion studies of the lumbosacral spine, 
there was severe limitation of motion.  She had 28 degrees of 
flexion, 20 degrees of lateral flexion, and 9 degrees of 
extension.  She had some tenderness of the sacroiliac and 
sciatic notch regions.  She had normal reflexes of the lower 
extremities.  The diagnoses included sciatica due to a 
herniated disc, which was moderately severe in nature.

When the veteran was examined by the VA two months later, in 
June 1997, she again complained of low back pain with 
radiation into the lower extremities.  She said she felt 
diffuse numbness and a prickly sensation over the lower 
extremities.  She said she experienced low back exacerbations 
about two times per month.  During such exacerbations, she 
related, she spent time resting in bed but also went to work 
(as a dealer in a casino).  She said she did not usually take 
medication for her back problems.  On objective examination, 
it was noted that she put forth poor effort on the motor 
examination such that it was difficult to assess her strength 
of the lower extremities.  A sensory examination revealed 
diffuse dysthesia of the left lower extremity in response to 
pinprick and touch; and she had normal sensation of the right 
lower extremity.  Her gait was antalgic; and she avoided 
weight bearing on her left lower extremity such that she had 
a limp.  The diagnosis was chronic low back pain with 
questionable left lumbar radiculopathy.  The examiner 
essentially questioned whether there was an actual herniated 
disc, and an MRI was ordered.  An MRI was performed later 
that month and revealed a minimal disc bulge at L5-S1, 
without actual herniation.  In an August 1997 addendum to the 
June 1997 VA examination report, the doctor noted that the 
the MRI had shown degenerative disc changes but no disc 
herniation, and it was noted that the MRI findings did not 
explain the veteran's complaints of pain.

Based on the evidence of record, the Board finds that the 
veteran's low back disorder is productive of no more than 
severe intervertebral disc syndrome, and such supports only 
the current 40 percent rating under Code 5293.  While the 
veteran states she experiences recurring attacks of low back 
pain with radiation, and has some decreased sensation, the 
latest medical studies do not confirm significant 
neurological symptoms attributable to disc disease.  
Moreover, there is no medical evidence showing pronounced 
intervertebral disc syndrome manifested by persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of a diseased disk, with little intermittent relief, as 
required for a 60 percent rating under Code 5293.  The 
veteran continues to be gainfully employed as a casino 
dealer.  During her last VA examination, she reported that 
she experienced low back flare-ups or exacerbations only two 
times per month; during some, she said, she was not 
completely bedridden but able to go to work.  Even 
considering the effects of pain on use and during flare-ups, 
overall impairment from intervertebral disc syndrome is no 
more than severe (40 percent) in degree.  38 C.F.R. §§ 4.40, 
4.45; VAOPGCPREC 36-97.  

The weight of the evidence shows no more than severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief, which is to be rated 40 percent under 
Code 5293.  Since the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt 
doctrine is not applicable, and an increased rating for a low 
back disorder must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for a low back disorder is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

